     Case: 4:20-cr-00001-RLW Doc. #: 2 Filed: 01/02/20 Page: 1 of 1 PageID #: 4


                             UNITED STATES DISTRICT COURT                      SUPPRESSED
                             EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION                                             FILED

UNITED STATES OF AMERICA,                            )                                      JAN - 2 2020
                                                     )                        U. S. DISTRICT COURT
                                                     ) ,,_ _ _ _ _ _ _ _ _ _EA_ST_E_R~
                                                                                     ......f,_,_,,IE6~1 ~TOF MO ,,
                      Plaintiff,                                                                      1
                                                     )
v.                                                   )
                                                     )
                                                           4:20CR001 RLW/PLC
KYLE ALLEN AUBUCHON,                                 )
                                                     )
                      Defendant.                     )

                                        INDICTMENT

                                         COUNT ONE

       The Grand Jury charges that:

     On or about September 19, 2019, in St. Louis County, within the Eastern District of Missouri,

                                   KYLE ALLEN AUBUCHON,

the Defendant herein, knowingly possessed a firearm, knowing he had previously been convicted

in a court of law of one or more crimes punishable by a term of imprisonment exceeding one year,

and the firearm previously traveled in interstate or foreign commerce during or prior to being in

defendant's possession.

       In violation of Title 18, United States Code, Section 922(g)(l).


                                                             A TRUE BILL


                                                             FOREPERSON

       JEFFREY B. JENSEN
       United States Attorney



       KATHARINE A. DOLIN, #64817MO
       Special Assistant United States Attorney
